Per Cueiam.
Defendant assigns as error the denial of his motion to quash the warrant and his motion made in arrest of judgment.
This case is controlled by State v. Wiggs, 269 N.C. 507, 153 S.E. 2d 84, wherein Bobbitt, J., stated;
“. . . Having pleaded not guilty to said warrants in the City Court of Raleigh, a court having jurisdiction of all offenses charged, in said warrants, defendant waived defects, if any, incident to the authority of the person who issued the warrant. ‘Decisions of this Court are uniform in holding that a motion to quash the warrant or bill of indictment, if made af*762ter plea of not guilty is entered, is addressed to the discretion of the trial court. The exercise of such discretion is not reviewable on appeal.’ S. v. St. Clair, 246 N.C. 183, 186, 97 S.E. 2d 840, 842, and cases cited. See also S. v. Furmage, 250 N.C. 616, 620, 109 S.E. 2d 563, 566. Too, in respect of defendant’s motions in arrest of judgment, such pleas waived defects, if any, incident to the authority of the person (s) who issued the warrants. S. v. Doughtie, 238 N.C. 228, 77 S.E. 2d 642.’’
The Kinston-Lenoir County Recorder’s Court had jurisdiction of the offenses charged in the warrant. The defendant pleaded not guilty to said warrant in that court without any motion addressed to the validity of the warrant. Therefore, the defendant waived defects, if any, incident to the authority of the person who issued the warrant. The court’s actions in refusing the motion in arrest of judgment and to quash were correct. The judgment of the lower court is
Affirmed.